Citation Nr: 0633332	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-31 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to death pension benefits after May 1, 2004.

3.  Entitlement to more than $600 for burial and plot 
allowance.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  He died in April 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant had requested to have a hearing before the 
Board at the RO.  The record reflects that a hearing was 
scheduled in June 2006, and the appellant failed to appear 
for the hearing.  Thus, her hearing request has been 
considered to be withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).

At the time of the veteran's death, he had a claim pending 
before VA for entitlement to service connection for post-
traumatic stress disorder.  It is unclear from the record 
whether the appellant intended to file a claim for accrued 
benefits for such issue.  If the appellant intended to file a 
claim for accrued benefits, she should inform the RO.  


FINDINGS OF FACT

1.  The veteran died in April 2003.  The death certificate 
shows the immediate cause of death as seizure disorder.  

2.  During the veteran's lifetime, service connection was 
established for type II diabetes mellitus which was rated as 
20 percent disabling.  

3.  A disease or injury of in-service origin is not shown 
either to have caused or contributed to the veteran's death.

4.  As of May 1, 2004, the appellant's annualized countable 
income exceeded the maximum annual income for death pension 
benefits for a surviving spouse.  

5.  The maximum amount of burial and plot allowance for a 
non-service-connected death is $600.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

2.  The appellant's countable income is excessive for receipt 
of pension benefits after May 1, 2004.  38 U.S.C.A. §§ 1521, 
5107 (West 2002); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 
3.273 (2006).

3.  Legal entitlement to more than $600 for burial and plot 
allowance is not established.  38 U.S.C.A. §§ 107, 2302, 2303 
(West 2002); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By a letter dated in August 2004, which is after initial 
consideration of the claims (which timing will be addressed 
below), VA advised the appellant of the essential elements of 
the VCAA.  VA informed the appellant of the evidence 
necessary to substantiate a claim for service connection for 
cause of the veteran's death, a claim for death pension 
benefits, and a claim for increased burial benefits.  VA also 
informed her that it would make reasonable efforts to help 
her get the evidence necessary to substantiate her claims, 
but that she must provide enough information so that VA could 
request any relevant records.  It told her that it was 
responsible for obtaining any evidence held by a government 
agency.  The appellant was also told that if she had any 
evidence in her possession that pertained to the claims, she 
should send it to VA.  

As noted above, the August 2004 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The appellant has had an opportunity 
to respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claims were subsequently readjudicated by the RO 
in September 2005, when it issued a supplemental statement of 
the case.  For these reasons, the appellant has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter addressing the 
relevant elements was issued to appellant in April 2006. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained VA treatment records identified 
by the appellant.  VA did not provide a medical opinion in 
connection with the claim for service connection for cause of 
the veteran's death; however, that claim did not warrant a 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  Id. at (d)(2)(A)-(C); 
see also 38 C.F.R. § 3.159(c)(4) (2006).  Here, the evidence 
does not indicate that a seizure disorder may be associated 
with the veteran's active duty, which will be explained in 
more detail below.  As to the other two claims, they do not 
meet any of the statutory requirements for entitlement to a 
VA medical opinion.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.
II.  Cause of Death

The appellant claims that her husband had post-traumatic 
stress disorder at the time of his death, which was related 
to service, and that medication from this service-connected 
disability caused the veteran to have a seizure disorder.  
She has also argues that diabetes mellitus can cause seizures 
and that the veteran died as a result of his service-
connected diabetes mellitus.  Additionally, the appellant 
contests the cause of the veteran's death on the death 
certificate.  She states she was asked what caused his death 
and that she told the doctor it had been a seizure, but that 
she could not be sure since no autopsy was done.  Thus, she 
feels that the only reason a "seizure disorder" was listed 
on the death certificate was because of what she had told the 
doctor.

In a claim for service connection for cause of the veteran's 
death, evidence must be presented that links the fatal 
disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must be 
presented showing that a service-connected disability was 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for epilepsies may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran died in April 2003 from a seizure 
disorder.  He had been denied service connection for a 
seizure disorder during his lifetime.  The veteran had 
asserted he developed seizures in service; however, neither 
the service medical records nor the post-service medical 
records substantiate such allegation.  Specifically, a June 
1971 report of medical examination shows that the veteran was 
found to be clinically normal except for a scar on his right 
lower quadrant (that was the only abnormal finding).  In a 
report of medical history completed by the veteran at that 
time, he denied a history of epilepsy or fits.  A January 
1983 private medical record shows that the veteran had been 
admitted after a "generalized nocturnal seizure without a 
preceding history of similar events."  (Emphasis added.)  

These documents were created prior to the veteran's claim for 
service connection for a seizure disorder, and thus are given 
high probative value.  The report of medical history has even 
more probative value since it was reported contemporaneously 
to the veteran's service.  The evidence establishes that the 
veteran first began having seizures more than 10 years 
following his service.  Thus, the preponderance of the 
evidence is against a finding that the seizure disorder was 
related to service, as there is no competent evidence of a 
nexus between the seizure disorder and service, to include 
manifestations of such to a compensable degree within one 
year following his discharge from service or evidence of 
continuity of symptomatology following the veteran's 
discharge from service.

At the time of the veteran's death, he was service connected 
for type II diabetes mellitus.  There is no competent 
evidence that the veteran had a seizure disorder as a result 
of diabetes mellitus or that diabetes mellitus was either the 
principal or the contributory cause of death.  The death 
certificate indicates only that the cause of death was a 
seizure disorder.  In this regard, the appellant has 
alternatively alleged that medication the veteran was taking 
for post-traumatic stress disorder, which she asserted was 
service connected, had caused the veteran to have seizures.  
The veteran was not service connected for post-traumatic 
stress disorder during his lifetime, and there is no 
competent evidence of a nexus between medication the veteran 
was taking and a seizure disorder.  Moreover, this was before 
diabetes was demonstrated and before any significant 
medication was supplied for psychiatric pathology.

The Board does not doubt the appellant's sincere belief that 
the veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case, the appellant 
has not been shown to have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, there is no competent evidence that the veteran's 
service-connected disability of diabetes mellitus contributed 
substantially or materially to the veteran's death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).

III.  Death Pension

The appellant asserts that she should be entitled to death 
pension benefits because of her limited income.

In February 2004, pursuant to her claim for VA Death Pension 
benefits, the appellant filed a VA Form 21-0518-1, "Improved 
Pension Eligibility Verification Report (Surviving Spouse 
with No Children)."  She reported that she received 
$9,731.40 in gross wages from January 2003 to December 2003.  
She did not claim any medical expenses to offset this income.  
See 38 C.F.R. § 3.272(g)(2) (2006).

The following month, the RO notified the appellant that her 
claim for VA pension benefits was denied because her 
countable income of $9,731.00 exceeded the maximum annual 
pension rate (MAPR), which it stated was $6,497.00.  The 
appellant appealed that determination.

In October 2004, the RO granted death pension benefits from 
May 1, 2003, to May 1, 2004, because the appellant's 
countable income fell under the maximum allowed by law due to 
the payment by the appellant of the veteran's funeral and 
burial expenses during that time period.  See 38 U.S.C.A. § 
1503(a) (West 2002); 38 C.F.R. § 3.272(h) (amounts paid by 
claimant for veteran's expenses of last illness and burial 
are deducted from countable income during applicable period).  
Death pension, however, was terminated as of May 1, 2004, due 
to the fact that her income exceeded the maximum annual 
pension rate. 

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2006).  Payments 
of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271 (2006).  Medical expenses in 
excess of five percent of the maximum income rate allowable, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period, to the 
extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  For 
the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a) (West 
2002), (b); 38 C.F.R. § 3.3(a)(3) (2006).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2006).  Effective December 1, 
2002, the maximum allowable rate for a surviving spouse with 
no children was $6,407.  See M21-1, part I, Appendix B, 
(change 41) (November 4, 2002).  Effective December 1, 2003, 
the MAPR for an otherwise eligible claimant, without 
dependent child, was $6,634.

The appellant provided no indication that she had deductible 
medical expenses after May 1, 2004.  Thus, her countable 
income came to $9,731.00.  Her countable income clearly 
exceeded the income limits of $6,634 noted above.  Therefore, 
the Board must find that the appellant's countable income 
exceeds the maximum annual income for improved death pension 
benefits for a surviving spouse without a child, and the 
claim must be denied.  

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given her 
income, the Board finds that the RO was correct in concluding 
that the appellant's income was high enough to preclude her 
from receiving death pension benefits.  The Court has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Burial Benefits

Following receipt of the appellant's December 2002 claim for 
burial benefits (with supporting documentation), in April 
2003, the RO notified the appellant that VA had authorized a 
$600 payment for non-service-connected burial allowance and 
plot and internment allowance. She was informed that the 
payment was based on non-service-connected death.

The Board has determined that the veteran did not die of a 
service-connected disease or injury.  As such, the award of 
burial benefits will be based on VA laws and regulations 
pertaining to non-service-connected death burial allowances.

In the case of a deceased veteran who at the time of death 
was in receipt of compensation (or but for the receipt of 
retirement pay would have been entitled to compensation), the 
Secretary, in the Secretary's discretion, having due regard 
to the circumstances in each case, may pay a sum not 
exceeding $300 for funeral expenses of the deceased veteran 
and the expense of preparing the body and transporting it to 
the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b). In addition, if the eligible veteran was not 
buried in a national cemetery, an additional $300.00 is 
payable (for deaths after December 1, 2001, as in this case) 
for a plot allowance.  38 U.S.C.A. § 2303(b).

The Board is aware of the appellant's assertions that she 
incurred burial expenses in excess of $600.  In this case, 
however, the maximum burial and plot allowance benefits 
allowable under the law have been authorized.  The Board 
observes that in this case, an "authorized amount" of $600 
was awarded-entitlement to $300 for non-service-connected 
burial allowance and entitlement to $300 for non-service-
connected plot and internment allowance.  This is the maximum 
allowed in a non-service-connected death.  38 U.S.C.A. 
§§ 2302(a), 2303(b).

In view of the foregoing, the Board must find that the 
preponderance of the evidence is against the claims for a 
burial allowance and a plot or interment allowance in excess 
of the amounts paid in this case; the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to death pension benefits after May 1, 2004, is 
denied.

Entitlement to more than $600 for burial and plot allowance 
is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


